      Case 2:09-md-02047-EEF-JCW Document 22317 Filed 09/09/19 Page 1 of 1



                                            UNITED STATES DISTRICT COURT
                                            EASTERN DISTRICT OF LOUISIANA

                                                                                                :   MDL NO. 2047
IN RE: CHINESE MANUFACTURED DRYWALL                                                             :
PRODUCTS LIABILITY LITIGATION                                                                   :   SECTION L
                                                                                                :
                                                                                                :   JUDGE FALLON
                                                                                                :   MAGISTRATE JUDGE
.. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. .. :   WILKINSON
THIS DOCUMENT RELATES TO: ALL CASES


                                                                      ORDER

           With respect to the monthly status conference in the above-captioned matter, scheduled for

September 20, 2019 at 2:00 p.m.,

           IT IS ORDERED that anyone wishing to audit the monthly status conference call (800)

260-0702 and enter access code 471693.



                New Orleans, Louisiana, this 9th day of September, 2019.




                                                                                ____________________________________
                                                                                  UNITED STATES DISTRICT JUDGE




                                                                            1
